             Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 1 of 15



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

VIDEOSHARE, LLC,                                   CIVIL ACTION NO. 6:19-CV-663

                 Plaintiff,
v.                                                 JURY TRIAL DEMANDED

GOOGLE LLC and
YOUTUBE, LLC,

                 Defendants.

     PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND
      ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AND JURY DEMAND

        Plaintiff VideoShare, LLC (“VideoShare”) files this Petition for Declaratory Judgment

for Validity and Original Complaint for Patent Infringement and Jury Demand against

Defendants Google LLC and YouTube, LLC (collectively “Defendants”). Plaintiff seeks a

declaration that U.S. Patent No. 10,362,341 (the “‘341 Patent”) is valid and alleges infringement

of the ‘341 Patent as follows:

                                           I. PARTIES

        1.       VideoShare is a Delaware limited liability company with a principal place of

business at 16 Essex Road, Chestnut Hill, Massachusetts 02467.

        2.       Google LLC (“Google”) is a Delaware corporation with a physical address at 500

West 2nd Street, Austin, Texas 78701. Google may be served with process through its registered

agent, the Corporation Service Company, at 211 East. 7th Street, Suite 620, Austin, Texas 78701.

Google is registered to do business in the State of Texas and has been since at least November 17,

2006.

        3.       YouTube, LLC (“YouTube”) is wholly owned by Google and is a Delaware limited

liability company with a physical address at 3600 Presidential Boulevard, Austin, Texas 78719.


PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                    PAGE 1
             Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 2 of 15



YouTube may be served with process through its registered agent, the Corporation Service

Company, 251 Little Falls Drive, Wilmington, Delaware 19808. YouTube actively transacts

business in this District and within the state of Texas at least through a server located at 3600

Presidential Boulevard, Austin, Texas 78719.

              II. JURISDICTION FOR DECLARATORY JUDGMENT ACTION

        4.       This is an action for a declaration that the claims of the ‘341 Patent are valid over

which this court has subject matter jurisdiction pursuant to the Federal Declaratory Judgment Act,

28 U.S.C. §§ 2201 and 2202.

        5.       This Court has general and specific personal jurisdiction over Defendants because

Defendants are present in and transact and conduct business in and with the residents of this District

and the State of Texas through a regional hub and at least one server in Austin, Texas.

        6.       VideoShare’s causes of action arise, at least in part, from Defendants’ contacts with

and activities in this District and the State of Texas.

        7.       VideoShare, as of November 2, 2019, has explicitly notified Defendants of the

existence and validity of the ‘341 Patent. As of the time of this filing, Defendants have not

responded to VideoShare’s communication.

        8.       An actual, substantial, and continuing justiciable controversy exists between

VideoShare and Defendants with respect to which VideoShare requires a declaration of its rights by

this Court. Specifically, the controversy relates to the validity and infringement of the ‘341 Patent.

        9.       Defendants have committed acts of infringement by practicing the ‘341 Patent

within this District and the State of Texas by making, using, selling, and/or offering for sale

infringing products and/or services, directly and/or indirectly, without a license or permission from




PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                        PAGE 2
          Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 3 of 15



VideoShare. Defendants’ infringing products and services include their products and services for

receiving, converting, and sharing streaming video, including those distributed through YouTube.

                    III. JURISDICTION FOR PATENT INFRINGEMENT

        10.     This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This is an infringement lawsuit over which this

Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        11.     This Court has general and specific personal jurisdiction over Defendants because

Defendants are present in and transact and conduct business in and with the residents of this District

and the State of Texas through a regional hub and at least one server in Austin, Texas.

        12.     VideoShare’s causes of action arise, at least in part, from Defendants’ contacts with

and activities in this District and the State of Texas. Defendants have committed acts of

infringement by practicing the ‘341 Patent within this District and the State of Texas by making,

using, selling, and/or offering for sale infringing products and/or services, directly and indirectly,

without a license or permission from VideoShare. Defendants’ infringing products and services

include their products and services for receiving, converting, and sharing streaming video, including

those distributed through YouTube.

                                             IV. VENUE

        13.     Venue is proper in this District as to Google under 28 U.S.C. §§ 1391(b) and

1400(b) because a substantial part of the events giving rise to the claim—namely the making, using,

selling, and/or offering for sale of infringing products and/or services—occurred within this District,

and Google has a physical place located in the District which is a regular and established place of

business belonging to Google. See In re Cray Inc., 871 F.3d 1355 (Fed. Cir. 2017).




PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                       PAGE 3
          Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 4 of 15



       14.     Google is registered to do business in the State of Texas under tax identification no.

32022652351.

       15.     Google maintains a regional hub in this District. Specifically, Google’s corporate

office in Texas is located at 500 West 2nd Street, Austin, Texas 78701. Google actively conducts

business from this regional hub in Austin, Texas—a facility which Google has spent more than $20

million building out. This is a regular and established place of business belonging to Google.

       16.     Venue is proper in this District as to YouTube under 28 U.S.C. §§ 1391(b) and

1400(b) because a substantial part of the events giving rise to the claim—namely the making, using,

selling, and/or offering for sale of infringing products and/or services—occurred within this District,

and YouTube has a physical place located in the District which is a regular and established place of

business, and it belongs to YouTube. See id.; Seven Networks, LLC v. Google LLC, 315 F. Supp. 3d

933 (E.D. Tex. 2018) (holding that Google’s GGC servers hosted by an internet service provider

constituted a physical space within the meaning of 28 U.S.C. § 1400(b)).

       17.     In addition, YouTube caches content at a Google Global Cache (“GGC”) located at

3600 Presidential Boulevard, Austin, Texas 78719. The Defendants’ GGC is a “physical place,” a

“regular and established place of business,” and a “place of [Google].” Seven Networks, at 966-67.

Likewise, GGC relates to YouTube the same as it relates to Google since both “YouTube and

Google Play” are delivered to users through the GGC; thus, the GGC is a place that belongs to

YouTube as well. See id.

                                V.   U.S. PATENT NO. 10,362,341

       18.     The ‘341 Patent, titled “Systems and methods for sharing video with advertisements

over a network,” was duly and legally issued by the U.S. Patent and Trademark Office on July 23,

2019 to Plaintiff. A true and correct copy of the ‘341 Patent is attached hereto as Exhibit A.



PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                     PAGE 4
           Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 5 of 15



        19.        The ‘341 Patent was filed on January 23, 2019 and claims priority to U.S.

Provisional Patent Application No. 60/147,029, filed on Aug. 3, 1999. More specifically, the ‘341

Patent is a continuation of U.S. Patent Application No. 15/618,304, filed on Jun. 9, 2017 and now

U.S. Patent No. 10,225,584, which is a continuation of U.S. Patent Application No. 15/094,411,

filed on Apr. 8, 2016, which is a continuation of U.S. Patent Application No. 14/597,491, filed on

Jan. 15, 2015, which is in turn a continuation of U.S. Patent Application No. 13/909,876, filed on

Jun. 4, 2013 and now U.S. Patent No. 8,966,522, which in turn is a continuation of U.S. Patent

Application No. 09/631,583, filed on Aug. 3, 2000 and now U.S. Patent No. 8,464,302, which is a

continuation-in-part of U.S. Patent Application No. 09/497,587, filed on Feb. 3, 2000, which claims

priority to. U.S. Provisional Patent Application No. 60/147,029.

        20.        Plaintiff previously asserted U.S. Patents No. 8,464,302 and 8,438,608 against

Defendants in Delaware District Court. See VideoShare, LLC v. Google, Inc., 13-CV-990 (GMS),

2016 WL 4137524 (D. Del. Aug. 2, 2016), aff’d, 695 Fed. Appx. 577 (Fed. Cir. 2017).

        21.        Defendants were made aware of the ‘341 Patent as early as April 24, 2015 because it

shares a common lineage with U.S. Patent No. 8,464,302, previously asserted in the aforementioned

lawsuit. See id.

        22.        Each and every claim of the ‘341 Patent is valid and enforceable and enjoys a

statutory presumption of validity under 35 U.S.C. § 282.

        23.        Plaintiff is the owner of the ‘341 Patent with full rights to pursue recovery of

royalties or damages for infringement of such patent, including full rights to recover past and future

damages.

        24.        Defendants are not licensed to the ‘341 Patent, either expressly or implicitly, nor do

they enjoy or benefit from any rights in or to the ‘341 Patent whatsoever.



PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                          PAGE 5
          Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 6 of 15



        A. Background of the ‘341 Patent.

        25.     The inventors of the ‘341 Patent are Gad Liwerant, Christopher Dodge, and

Guillaume Boissiere.

        26.     Gad Liwerant studied at Harvard University, graduating with distinction in 1998.

During his studies, Liwerant took an interest in state-of-the-art graphics processing and video

systems; and by August 1998 Liwerant had created AllCam, a service which composited various

available camera feeds so that they could be viewed remotely by users in real-time. This project

continued to develop, eventually being renamed VideoShare in November 1999. Alongside MIT

Media Lab members Christopher Dodge and Guillaume Boissiere, Liwerant began developing

video-related software for VideoShare. The purpose of this venture was to provide the necessary

technological solutions to distribute video content to users anywhere in the world.

        27.     Streaming video was desirable for a variety of reasons during the time VideoShare

was active, including, for example, hardware limitations such as smaller hard drives, which were

quickly saturated, as well as the inability to send large files across the internet. Streaming provided a

solution to both issues because it avoided long-term storage of the full video on a user’s machine

and provided a way to send much larger files over the internet by sending the file in many discrete

parts instead of a single mass of data. These same motivations and solutions are still visible in the

form of the many cloud-based internet platforms on the market today. However, despite the clear

advantages of video streaming, certain technical hurdles remained.

        28.     The ‘341 Patent addresses the problem presented by streaming video over a network

to arbitrarily distant viewers. Efforts to accomplish and improve the process of streaming video

have been underway for many years; however around 2000, at the outset of these undertakings, such

ideas were in their infancy. In particular, there were two prominent problems with streaming video



PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                      PAGE 6
          Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 7 of 15



to a multitude of users: (1) uncertainty as to the destination platform and (2) limited network

bandwidth.

        29.     As an example of the uncertain destination platform problem, one user may request

to view a video on their smart television, while another may request to view it on their phone, and

still another may wish to view video content on their PC or laptop. In such circumstances, the

optimal video file to send is not always available, as the mobile user may be unable to resolve the

same resolution as the laptop user, and the television’s supported encoding may not match that of

the mobile or computer users.

        30.     As an example of the bandwidth problem, two users may have internet connections

with vastly different speeds, such as dial-up versus a modern fiber connection. The dial-up user is

unlikely to be able to download a high definition video with sufficient speed to smoothly play the

video on their device, forcing repeated pausing because a playback buffer must be built up before

resuming the video. The fiber user, on the other hand, can view the video in high definition with no

problems. Having only one video file in only one resolution makes it impossible to tailor the

transmitted video to the needs and capabilities of its users.

        31.     In an effort to remedy these problems, Liwerant and other experts in the field of

video streaming developed processes for automatically converting video content to various formats

and storing the resulting set of files with a common identifier, a process sometimes referred to as

“transcoding.” Transcoding allows a computer system to receive a request for a video in a less

particularized form, identifying only the video and allowing the computer system to make

autonomous determinations as to the optimal playback format and/or resolution for the target device

or platform.




PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                      PAGE 7
            Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 8 of 15



        32.       Liwerant noted the critical importance of conversion and file format management to

successful streaming applications as early as 1999, when the provisional application to which the

‘341 patent claims priority was filed. In its efforts to establish itself as a household streaming

platform, VideoShare continued to advance such technology and develop software in order to

implement these improvements to its own computer systems.

    B. The ‘341 Patent Claims Are Directed to Improved Functionality of Streaming Server
    Systems Enabling Them To More Effectively Service a Large Number of Clients.

        33.       Prior to the ‘341 Patent, no one had ever implemented an automatic transcoding

system in order to enable both automatic conversion and streaming file selection in the manner

claimed in the ‘341 Patent.

        34.       Claim 1 of the ‘341 Patent requires:

              A method for sharing video over a structured hierarchical network comprising:

              a first server system receiving a first video file in a first format from a first client via the

    structured hierarchical network;

              the first server system creating a second video file in a second format by converting at

    least

              a portion of the first video file from the first format to the second format, independent

    from receiving a command from the first client to perform such conversion;

              the first server system storing the first video file and the second video file;

              the first server system generating an identifier for video content corresponding to the

    first video file and the second video file;

              the first server system receiving a request to stream the identified video content to a

    second server system or a second client via the structured hierarchical network;




PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                            PAGE 8
          Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 9 of 15



              the first server system sending the stored first video file or the stored second video file

    corresponding to the identified video content to the second server system or the second client

    via the structured hierarchical network depending on a compatibility of the second server system

    or a compatibility of the second client with the first format or the second format; and

              the first server system sending an advertisement for display with the identified video

    content sent in the stored first video file or the stored second video file.

        35.       The ‘341 Patent claims a technique for sharing video over a network in which the

initially received video file is converted into another format, and the appropriate video file is chosen

on the basis of compatibility with the server or client to which the video is to be sent.

        36.       The claims of the ‘341 patent are directed toward a method that improves the

functionality of the computers on which they are implemented by making those computers capable

of more efficiently transferring video content to client devices. Without the functionality described

in the ‘341 Patent, more bandwidth than is necessary for receipt of the video at the destination

device may be used, as in the case where the device is incapable of displaying the video in as high

of resolution as the file delivered contains. Alternatively, playback may be halting and error-prone

because the video encoding used in the file as received cannot be read as quickly as is required for a

smooth viewing experience.

        37.       When executed at an enterprise level, the claimed method of the ‘341 Patent requires

specialized hardware infrastructure and is not possible on a general purpose computer. Video

conversion is a complex and resource-intensive task even when only one file is being converted.

When the number of videos becomes large, as is the case when processing continuous uploads from

many users around the world, dedicated distributed computing systems are necessary to manage the

workload. Such systems often consist of multiple servers networked together to process individual



PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                         PAGE 9
           Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 10 of 15



frames in parallel and then reassemble the resulting parts of the full transcoded file into the finalized

streaming video file.

          38.     Taken as a whole, the ‘341 Patent is directed to specific methods of improving the

functionality of the computer systems used and not toward any abstract idea. The inventive concept

of converting video and selecting the most appropriate file for transmission upon request at the heart

of the ‘341 Patent enables more efficient use of the specialized hardware involved in worldwide

streaming.

          VI. DECLARATORY JUDGMENT OF VALIDITY OF THE ‘341 PATENT

          39.     The ‘341 Patent is valid as it fully complies with the conditions and requirements of

patentability set forth in Title 35 of the United States Code, particularly 35 U.S.C. § 101.

          40.     There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202,

between Plaintiff and Defendants as to whether there exists any valid asserted claim of the ‘341

Patent.

          41.     Plaintiff requests a judicial determination and declaration of the respective rights and

duties of the parties on the dispute recited above. Such a determination and declaration are

necessary and appropriate at this time so the parties may ascertain their respective rights and duties

in this regard.

                   VII.     DIRECT INFRINGEMENT OF THE ‘341 PATENT

          42.     Defendants’ products and/or services, including those marketed as YouTube, allow

users to access video over a structured hierarchical network such that the product and/or service

transmits an optimal, pre-converted video file to a user upon a user accessing an associated

identification tag based on compatibility with that user’s device in the same manner claimed by the

‘341 Patent. The respective product and/or service accomplishes this task by using a server which



PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                      PAGE 10
         Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 11 of 15



receives a first video file having some first format by way of the hierarchical network. Then, it

automatically converts at least a part of the received first video into a second format or formats,

creating a second video file or files from the result. The product and/or service then stores the first

and second streaming video file formats on or using the server. Next, it creates an identification tag

associated with both the first video file as well as the converted video file or files created from the

first. When a request including the identification tag and/or information therein is received by

Defendant’s servers, either the first video file or one of the second video files created from the first

is and then transmitted to a second server or client on the network. The determination as to which

video file to send depends on the compatibility of the second server or client with the formats of the

first and second video files.

        43.     Defendants have directly infringed and continue to directly infringe at least one

claim of the ’341 Patent under 35 U.S.C. §§ 271(a) and 271(g) by making, using, selling, and/or

offering for sale their products and/or services for receiving, converting, and sharing streaming

video made by practicing and by performing processes that practice the ’341 Patent as described

above. By way of example, such infringing products and/or services include those marketed as

YouTube made, used, sold, or offered for sale by Defendants.

                VIII.    INDIRECT INFRINGEMENT OF THE ‘341 PATENT

        44.     Defendants have actively contributed to and continue to actively contribute to

infringement of at least one claim of the ‘341 Patent under 35 U.S.C. § 271(c) by intentionally

selling, offering to sell, or importing within the United States components adapted for use in

products and/or services practicing the ‘341 Patent. The Google Global Cache (“GGC”) servers,

functioning as edge-nodes in Defendants’ content delivery network, host Defendants’ products and

services and thereby practice at least one claim of the ‘341 Patent. These GGC servers are offered to



PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                      PAGE 11
          Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 12 of 15



varying Internet Service Providers (“ISPs”) and installed, operated, and maintained at locations

owned and managed by these ISPs around the United States.1 GGC servers are designed to allow for

local storage of content and handling of incoming traffic, enabling Defendants to efficiently

exchange network traffic between users and Defendants’ datacenters and servers hosting the

accused products and/or services. The GGC servers form a crucial component of Defendants’

structured hierarchical network for delivering content and therefore facilitate Defendants receiving

video files, receiving requests to stream identified video content, and sending stored video content

to a second server or client all in an infringing manner which practices the ‘341 Patent.

        45.      Defendants have additionally actively contributed to and continue to actively

contribute to infringement of at least one claim of the ‘341 Patent under 35 U.S.C. § 271(c) by

intentionally selling, offering to sell, or importing within the United States components adapted for

use in products and/or services practicing the ‘341 Patent by contracting with one or more third

parties to share content delivery network services in a way which contributes to the practice of at

least one claim of the ‘341 Patent. In addition to the GGC servers, Defendants make use of third

party content delivery infrastructure in order to supplement the edge nodes of its content delivery

network.2 Like the GGC servers, third party edge nodes are a component of Defendants’ structured

hierarchical network and are critical to effective delivery of stored video content to servers or clients

requesting the content from Defendants’ data centers in a manner which practices the ‘341 Patent.

        46.      Defendants know that the use of edge servers such as those provided by third party

partners to supplement the GGC, are critical to efficiently transmitting data in response to received

requests as is necessary when streaming files like video in a way which practices the ‘341 Patent.


1
  See https://support.google.com/interconnect/answer/9058809?hl=en&ref_topic=7659203 (last accessed Nov. 15, 2019),
https://peering.google.com/#/infrastructure (last accessed Nov. 15, 2019).
2
  See https://www.akamai.com/us/en/about/news/press/2015-press/akamai-intelligent-platform-interconnects-with-
google-cloud-platform.jsp (last accessed Nov. 15, 2019).

PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                              PAGE 12
         Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 13 of 15



Defendants’ content delivery network, including the GGC and third party servers within it, are

specially adapted to this purpose and are not staple articles or commodities of commerce suitable for

substantial noninfringing use.

                           IX. WILLFUL PATENT INFRINGEMENT

        47.     Defendants have had knowledge of the ‘341 Patent since at least April 24, 2015.

        48.     Defendants have continued making, using, selling, and/or offering for sale infringing

products and/or services including products and/or services for receiving, converting, and sharing

streaming video, including those distributed through YouTube, despite an objectively high

likelihood that their actions infringe at least one claim of the ‘341 Patent, thus making Defendants

liable for willful infringement damages pursuant to 35 U.S.C. § 284.

        49.     Defendants’ direct, indirect, and willful infringement of the ‘341 Patent has caused,

and will continue to cause, substantial damage to Plaintiff. Therefore, Plaintiff is entitled to an

award of damages adequate to compensate for Defendants’ infringement, but not less than

reasonable royalty, together with pre-and post-judgment interest, attorneys’ fees, and costs as fixed

by the Court under 35 U.S.C. §§ 284 and 285.

                                        X.   JURY DEMAND

        50.     Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial

by jury for all causes of action.

                                    XI. PRAYER FOR RELIEF

        51.     Plaintiff requests the following relief:

        A.      Enter a declaration and judgment that all claims of the ‘341 Patent are valid pursuant

to Title 35 of the United States Code, particularly 35 U.S.C. § 101.




PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                      PAGE 13
               Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 14 of 15



          B.       A judgment that Defendants have directly and indirectly infringed either literally

and/or under the doctrine of equivalents and continue to directly and indirectly infringe the ‘341

Patent;

          C.       A judgment and order requiring Defendants to pay Plaintiff damages, including

treble damages for willful infringement, as provided by 35 U.S.C. § 284, and supplemental damages

for any continuing post-verdict infringement through entry of the final judgment with an accounting

as needed;

          D.       A judgment that this is an exceptional case within the meaning of 35 U.S.C. § 285

and that Plaintiff is therefore entitled to reasonable attorneys’ fees;

          E.       A judgment and order requiring Defendants to pay Plaintiff pre-judgment and post-

judgment interest on the damages awarded;

          F.       A judgment and order awarding a compulsory ongoing royalty;

          G.       A judgment and order awarding Plaintiff costs associated with bringing this action;

          H.       A judgment granting a preliminary and permanent injunction that restrains and

enjoins Defendants, its officers, directors, employees, agents, servants, parents, subsidiaries,

successors, assigns, and all those in privity, concert or participation with them from directly or

indirectly infringing the ‘341 Patent; and

          I.       Such other and further relief as the Court deems just and equitable.




PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                       PAGE 14
         Case 6:19-cv-00663-ADA Document 1 Filed 11/15/19 Page 15 of 15



Dated: November 16, 2019                      Respectfully submitted,

                                              By: /s/ Charles L. Ainsworth
                                                  Charles L. Ainsworth (Texas 00783521)
                                                  Robert C. Bunt (Texas 00787165)
                                                  PARKER, BUNT & AINSWORTH P.C.
                                                  100 E. Ferguson Suite 418
                                                  Tyler, Texas 75702
                                                  Tel: (903) 531-3535
                                                  charley@pbatyler.com
                                                  rcbunt@pbatyler.com

                                                   Michael W. Shore (Texas 18294915)
                                                   Alfonso G. Chan (Texas 24012408)
                                                   Shukri M. Abdi (Texas 24105486)
                                                   SHORE CHAN DEPUMPO LLP
                                                   901 Main Street, Suite 3300
                                                   Dallas, Texas 75202
                                                   Tel: (214) 593-9110
                                                   Fax: (214) 593-9111
                                                   mshore@shorechan.com
                                                   achan@shorechan.com
                                                   sabdi@shorechan.com

                                                   COUNSEL FOR PLAINTIFF
                                                   VIDEOSHARE, LLC.




PLAINTIFF’S PETITION FOR DECLARATORY JUDGMENT FOR VALIDITY AND ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT AND JURY DEMAND                                                                   PAGE 15
